DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 119(e) and 120 as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed applications, Application No. 61/912,051, 61/871,452, 61/811,570, and PCT/US2014/033981, fail to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  
The claims require the HOMO and LUMO relationships between the donor, at least one anode-side wide energy gap material, and at least one hole conducting material, wherein the 
Further, claims 38-40, 47, 50, and 51 require specific materials that were not mentioned in any of the prior-filed applications.
Accordingly, claims 32-41 and 43-52 are not entitled to the benefit of the prior applications and the effective filing date is determined to be 10/7/2015.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 32-41, 43-46, and 48-52 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huang et al. (US 2014/0054442) as evidenced by Sigma-Aldrich, Huang et al. (“Covalently Bound Hole-Injecting Nanostructures. Systematics of Molecular Architecture, Thickness, Saturation, and Electron-Blocking Characteristics on Organic Light-Emitting Diode Luminance, Turn-on Voltage, and Quantum Efficiency”), and ChemBK.
Regarding claim 32, Huang discloses an organic photosensitive optoelectronic device (100; see Figure 1) comprising: 
two electrodes in superposed relation comprising an anode (102) and a cathode (106); 
a photoactive region (108) comprising at least one donor material (it is disclosed the donor material can be a thiophene, porphyrin complex, or polyvinylcarbazole (PVK); [0117]) and at least one acceptor material ([0116]) disposed between the two electrodes to form a donor-acceptor heterojunction (it is disclosed the photoactive layer is a blend of donor and acceptor, 
an exciton-blocking hole filter (buffer layer 116 disclosed to function as an electron-blocking/hole-conducting layer; [0083]) disposed between the anode and the at least one donor material (see Figure 1), wherein the hole filter comprises a mixture comprising at least one anode-side wide energy gap material (TPD-Si2) and at least one hole conducting material (PVK) (it is disclosed the buffer layer 116 can be a TPD-Si2 and PVK blend; [0083]).
While Huang discloses the at least one donor material is selected from the materials as listed in paragraph [0117] such as PVK, P3HT, PPV, and phthalocyanine complexes and the at least one hole conducting material is can be PVK as well, as set forth above, but the reference does not expressly disclose the at last one hole conducting material is the same as the at least one donor material.
It is noted that absence of unexpected results, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have selected from the finite number of identified, predictable solutions disclosed above, where the at least one donor material and the at least one hole conducting material are both PVK in the device of Huang, such that a person of ordinary skill has good reason to pursue the known options within his or her technical grasp, and one of ordinary skill in the art would have a reasonable expectation of success in doing so. See KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).

a Highest Occupied Molecular Orbital energy level (HOMOAS-WG) energy level larger than or equal to the HOMOdon (the HOMO of PVK is 5.8 eV from Sigma-Aldrich and the HOMO of TPD-Si2 is estimated to be 6.1 eV from Huang et al. in Table 2); 
a Lowest Unoccupied Molecular Orbital energy level (LUMOAS-WG) smaller than, equal to, or within 0.3 eV larger than the LUMOdon (the LUMO of PVK is 2.2 eV from Sigma-Aldrich. See Figure 6A where the energy diagram of the device is shown, such that the LUMO of TPD-Si2 is shown to be smaller than the LUMO of the donor); 
a HOMOAS-WG-LUMOAS-WG energy gap wider than a HOMOdon-LUMOdon energy gap (the energy gap of TPD-Si2 is estimated to be greater than 3.7 eV based on the information provided above and the energy gap of the donor PVK is estimated to be 3.6 eV based on the information provided above); 
wherein the at least one hole conducting material has a Highest Occupied Molecular Orbital energy level (HOMOHC) smaller than, equal to, or within 0.2 eV larger than the HOMOdon (the hole conducting material and the donor material are the same material so the HOMO would be equal to each other); and
wherein the mixture comprises the at least one anode-side wide energy gap material and the at least one hole conducting material at a ratio ranging from 10:1 to 1:10 by volume (it is disclosed the TPD-Si2 and PVK are blended at a ratio of 1:1 by weight ([0100]), with PVK having a 1.2 g/mL density (Sigma-Aldrich) and TPD having a similar density of 1.15 g/mL (ChemBK). Therefore, the ratio of the two materials by volume should be similar to 1:1).
claim 33, modified Huang teaches all the claim limitations as set forth above, and further discloses the HOMO AS-WG is larger than the HOMOdon, and the LUMO AS-WG is smaller than the LUMOdon (as set forth above).
Regarding claim 34, modified Huang teaches all the claim limitations as set forth above, and further discloses the HOMOHC is equal to the HOMOdon (as set forth above).
Regarding claim 35, modified Huang teaches all the claim limitations as set forth above, and further discloses the HOMOHC is smaller than the HOMOdon (it is disclosed above the at least one hole conducting material can be CuPc instead of PVK ([0014]), such that the HOMO of CuPc is approximately 5.2 eV (Ossila, previously provided) and is smaller than the HOMOdon of TPD-Si2 as set forth above).
It is noted that absence of unexpected results, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have selected from the finite number of identified, predictable solutions disclosed above, where the exciton-blocking hole filter comprises CuPc and TPD-Si2 in the device of modified Huang, such that a person of ordinary skill has good reason to pursue the known options within his or her technical grasp, and one of ordinary skill in the art would have a reasonable expectation of success in doing so. See KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).
Regarding claim 36, modified Huang teaches all the claim limitations as set forth above, and further discloses the HOMOAS-WG is larger than the HOMOHC (as set forth above).
claim 37, modified Huang teaches all the claim limitations as set forth above, and further discloses the HOMO AS-WG is more than 0.2 eV larger than the HOMOdon (as set forth above, the HOMO AS-WG is 0.3 eV larger than the HOMOdon).
Regarding claim 38, modified Huang teaches all the claim limitations as set forth above, and further discloses the at least one anode-side wide energy gap material comprises a material chosen from tetraaryl-benzindines, triaryl amines, 5,10-disubstituted anthracenes, oligothiophenes, 9,9-dialkyl-fluorene and oligomers thereof, 9,9-diaryl-fluorene and oligomers thereof, oligophenylenes, spiro- biphenyl, and derivatives thereof (TPD-Si2 is a triaryl amine).
Regarding claim 39, modified Huang teaches all the claim limitations as set forth above, and further discloses the at least one donor material comprises a material chosen from phthalocyanines, subphthalocyanines, naphthalocyanines, merocyanine dyes, boron-dipyrromethene (BODIPY) dyes, thiophenes, low band-gap polymers, polyacenes, diindenoperylene (DIP), squaraine (SQ) dyes, tetraphenyldibenzoperiflanthene (DBP), and derivatives thereof (thiophenes; [0117]).
Regarding claim 40, modified Huang teaches all the claim limitations as set forth above, and further discloses the at least one hole conducting material comprises a material chosen from phthalocyanines, subphthalocyanines, naphthalocyanines, merocyanine dyes, boron-dipyrromethene (BODIPY) dyes, thiophenes, low band-gap polymers, polyacenes, diindenoperylene (DIP), squaraine (SQ) dyes, tetraphenyldibenzoperiflanthene (DBP), and derivatives thereof (it is further disclosed the buffer layer can include at least one of P3HTV, CuPc, PEDOT:PSS; [0030]).
claim 41, modified Huang teaches all the claim limitations as set forth above, and further discloses the at least one donor material and the at least one hole conducting material comprise the same material (as set forth above).
Regarding claims 43 and 44, modified Huang teaches all the claim limitations as set forth above, and further discloses the ratio of the at least one anode-side wide energy gap material to the at last one hole conducting material is in a range from 4:1 to 1:4 by volume, and more specifically, in a range from 2:1 to 1:2 by volume (as set forth above, where 1:1 ratio by volume would be encompassed by these ranges).
Regarding claim 45, modified Huang teaches all the claim limitations as set forth above, and further discloses the donor-acceptor heterojunction is chosen from a bulk heterojunction, planar heterojunction, mixed heterojunction, and planar-mixed heterojunction (as set forth above).
Regarding claim 46, modified Huang teaches all the claim limitations as set forth above, and further discloses the donor acceptor- heterojunction is a planar-mixed heterojunction (as set forth above).
Regarding claim 48, modified Huang teaches all the claim limitations as set forth above, and further discloses the HOMO AS-WG is larger than the HOMOHC (as set forth above).
Regarding claim 49, modified Huang teaches all the claim limitations as set forth above, and further discloses the HOMOAS-WG is at least 0.5 eV larger than the HOMOHC (it is disclosed above the at least one hole conducting material can be CuPc instead of PVK ([0014]), such that the HOMO of CuPc is approximately 5.2 eV (Ossila, previously provided) and is at least 0.5 eV smaller than the HOMOAs-WG of TPD-Si2 as set forth above).
KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).
Regarding claims 50 and 51, modified Huang teaches all the claim limitations as set forth above, and further discloses the at least one anode-side wide energy gap material is TPD-Si2 (as set forth above), but the reference does not expressly disclose the at least one anode-side wide energy gap material is chosen from N,N'-diphenyl-N,N'-bis(I -naphthyl)-I -I'biphenyl-4,4'diamine (NPD) and N,N'-bis-(3-methylphenyl)-N,N'-bis-(phenyl)-benzidine (TPD).
However, it is noted that TPD-Si2 is a siloxane derivative of TPD, where TPD and TPD-Si2 are both well-known hole transport materials (Huang et al. abstract), such that absent of unexpected results, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used any suitable hole transport material in the exciton-blocking hole filter of modified Huang, including TPD instead of TPD-Si2, and one of ordinary skill would have a reasonable expectation of success in doing so.
Regarding claim 52.
Claim 47 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huang et al. (US 2014/0054442) as evidenced by Sigma-Aldrich, Huang et al. (“Covalently Bound Hole-Injecting Nanostructures. Systematics of Molecular Architecture, Thickness, Saturation, and Electron-Blocking Characteristics on Organic Light-Emitting Diode Luminance, Turn-on Voltage, and Quantum Efficiency”), and ChemBK, as applied to claim 41 above, and further in view of Xiao et al. (“A hybrid planar-mixed  tetraphenyldibenzoperiflanthene/C70 photovoltaic cell”).
Regarding claim 47, modified Huang discloses all the claim limitations as set forth above, but the reference does not expressly disclose the same material comprises tetraphenyldibenzoperiflanthene (DBP).  
Xiao discloses tetraphenyldibenzoperiflanthene (DBP) is a known electron donor material in organic photovoltaic cells and has high hole mobility (2nd paragraph in the 2nd column on page 1).
As modified Huang is not limited to any specific examples of donor materials and hole conducting materials and as DBP as a donor material having high hole mobility was well known in the art before the effective filing date of the claimed invention, as evidenced by Xiao above, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use any suitable donor and hole conducting material, including DBP in the device of modified Huang.  Said combination would amount to nothing more than the use of a known element for its intended use in a known environment to accomplish an entirely expected result and one of ordinary skill in the art would have a reasonable expectation of success in doing so.
Response to Arguments
Applicant's arguments filed 4/26/21 have been fully considered but they are not persuasive. 
Applicant argues that claims 32-41 and 43-52 are entitled to the benefit of the prior applications because at least application number 61/811,570 provides adequate support for the broad range of “10:1 to 1:10” in the Figures because it discloses broad ratios of a mixture of an anode-side wide energy gap material and at least one hole conducting material ranging anywhere from 9:1 to 1:8.
However, application number 61/811,570 does not disclose ratios of a mixture of an anode-side wide energy gap material and at least one hole conducting material as asserted and has only disclosed ratios of a mixture of C60 and BCP, where the instant specification discloses in paragraph [0125] in the published application that the at least one anode-side wide energy gap material does not comprise C60 nor BCP and neither does the at least one hole conducting material disclosed in paragraph [0127]. The instant specification has only disclosed in paragraphs [0099] and [0100] that BCP is a cathode-side wide energy gap material and fullerenes are an at least one acceptor material. Further, application number 61/811,570 clearly states throughout the four page specification (and especially on page 4) that the acceptor can be C60 and the buffer can be BCP, where the claimed invention is directed to the ratios between at least one anode-side wide energy gap material and at least one hole conducting material. Additionally, the claimed materials for the at least one anode-side wide energy gap material and the at least one hole conducting material are in claims 38 and 40 of the instant 
Also, bullet point 5 on page 4 of the specification of application number 61/811,570 states “the HOMO of the wide gap material must be larger than the HOMO of the acceptor (C60)”, where the instant claims require the HOMO of the anode side wide energy gap material to be larger than or equal to the HOMO of the donor, and also “the LUMO of the electron conductor (PTCBI or C60) must be within 100 meV of the LUMO of the acceptor (C60 or C70)”, where the instant claims require the HOMO of the at least one hole conducting material to be smaller than, equal to, or within 0.2 eV larger than the HOMO of the donor. 
Additionally, it is unclear how the disclosure of 9:1 to 1:8 allegedly provides support for the claimed range of 10:1 to 1:10. 
Therefore, the argument was not found to be persuasive and claims 32-41 and 43-52 are not entitled to the benefit of the prior applications and the effective filing date is determined to be 10/7/2015, as set forth above.
Applicant further argues that Huang provides no reasoning for selecting the particular materials which may satisfy the requirements regarding the precise HOMO and LUMO energy levels and the at least one hole conducting material because Huang does not disclose the donor, anode-side wide energy gap, and hole conducting materials having HOMO and LUMO energy levels. 
However, it is well within one of ordinary skill in the art’s knowledge that all of these semiconductor materials inherently possess HOMO and LUMO energy levels, where page 6 of the previously mailed Office Action clearly outlines all of the HOMO and LUMO energy levels . 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINA CHERN whose telephone number is (408)918-7559.  The examiner can normally be reached on Monday-Friday, 7:30 AM-4:30 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke can be reached on (303) 297-4684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRISTINA CHERN/             Primary Examiner, Art Unit 1721